            Case MDL No. 2963 Document 126 Filed 08/25/20 Page 1 of 4



                             UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


IN RE: Hartford COVID-19 Business            )
Interruption Protection Insurance Litigation )             MDL No. 2963


                              NOTICE OF RELATED ACTIONS

       Pursuant to Rule 6.2(d) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation (“JPML”), the undersigned counsel notifies the Clerk of the JPML of the

following related actions:

            Case Name                   Case No.               Court                Judge
 11012 Holdings v. Hartford Fire    1:20-cv-04471       Southern District of   Lorna G.
 Ins. Co., et al.                                       New York               Schofield
 ABC Children's Dentistry, LLC      1:20-cv-10044       District of New        Noel L.
 v. Hartford Ins. Co., d/b/a                            Jersey                 Hillman
 Sentinel Ins. Co.
 Amini Brothers, LLC et al. v.      1:20-cv-00687       District of New        Martha
 Cincinnati Ins. Co. et al.                             Mexico                 Vazquez
 Arrowhead Health and Racquet       1:20-cv-08968       District of New        Noel L.
 Club, LLC et al. v. Twin City                          Jersey                 Hillman
 Fire Ins. Co. d/b/a The Hartford
 BA Lax, LLC et al. v. Hartford     2:20-cv-06344       Central District of    Stephen V.
 Fire Ins. Co. et al.                                   California             Wilson
 Baked Daily Corp. dba Panificio    1:20-cv-11385       District of            Douglas P.
 v. Hartford Fin. Servs. Grp.,                          Massachusetts          Woodlock
 Inc., et al.
 Barroso, Inc. d/b/a Guajillo       1:20-cv-00632       Eastern District of    Leonie M.
 Mexican Cuisine v. Twin City                           Virginia               Brinkema
 Fire Ins. Co., Inc. et al.
 Cali Fresh, LLC d/b/a Chronic      1:20-cv-00522       Middle District of     William L.
 Tacos v. Hartford Fin. Servs.                          North Carolina         Osteen, Jr.
 Grp., Inc. et al.
 Cedar Run Orthodontics, P.A.       1:20-cv-08156       District of New        Robert B.
 d/b/a DeFelice Orthodontics v.                         Jersey                 Kugler
 Hartford Fin. Servs. Gro., Inc.
 d/b/a The Hartford et al.
 CFIT Holdings Corp. v. Twin        1:20-cv-03453       Northern District of   Gary Feinerman
 City Ins. Co.                                          Illinois
 Colgan d/b/a James Colgan          4:20-cv-04780       Northern District of   Haywood S.
 Union Square & James Colgan                            California             Gilliam, Jr.
           Case MDL No. 2963 Document 126 Filed 08/25/20 Page 2 of 4



Potrero Hill v. Sentinel Ins. Co.,
Ltd.
Dang et al. v. Hartford Lloyds         4:20-cv-02326   Southern District of   Alfred H.
Ins. Co.                                               Texas                  Bennett
Digital Age Marketing Grp., Inc.       0:20-cv-61577   Southern District of   William P.
v. Sentinel Ins. Co. Ltd d/b/a The                     Florida                Dimitrouleas
Hartford
Dm Restaurant Ventures I, LLC          2:20-cv-08627   District of New        Claire C.
d/b/a Fox & Falcon v. Twin City                        Jersey                 Cecchi
Fire Ins. Co. et al.
Dr. Edward S. Kole, D.O., PC v.        2:20-cv-03486   Eastern District of    Timothy J.
Hartford Fin. Servs. Grp. Inc.                         Pennsylvania           Savage
d/b/a The Hartford, et al.
EMM Grp. Holdings, LLC v.              2:20-cv-06139   Central District of    Michael W.
Hartford Fire Ins. Co. d/b/a The                       California             Fitzgerald
Hartford et al.
Firenze Ventures LLC d/b/a             1:20-cv-04226   Northern District of   Gary Feinerman
Firenze Italian Street Food v.                         Illinois
Twin City Fire Ins. Co.
Founder Institute Incorporated         3:20-cv-4466    Northern District of   Vince Chhabria
v. Hartford Fire Ins. Co., et al.                      California
Franklin EWC, Inc. v. Hartford         3:20-cv-04434   Northern District of   Jacqueline Scott
Fin. Servs. Grp., Inc. et al.                          California             Corley
French Laundry et al. v.               3:20-cv-04540   Northern District of   Jacqueline Scott
Hartford Fire et al.                                   California             Corley
Gabriella's LLC d/b/a                  3:20-cv-07799   District of New        Freda L.
Gabriella's Italian Steakhouse et                      Jersey                 Wolfson
al. v. Hartford Ins. Grp. et al.
Good Times Barbershop and              3:20-cv-01403   Southern District of   Michael M.
Ravive Health and Vitality, LLC                        California             Anello
v. Hartford Fin. Servs. Grp.,
Inc., et al.
Gregory DeFelice DMD, LLC v.           1:20-cv-08158   District of New        Robert B.
Hartford Fin. Servs. Grp. et al.                       Jersey                 Kugler
Hair Perfect Int'l, Inc. v. Sentinel   2:20-cv-03729   Central District of    John A.
Ins. Co., ltd. d/b/a the Hartford                      California             Kronstadt
Hais Hais & Goldberg PC v.             4:20-cv-00919   Eastern District of    David D. Noce
Sentinel Ins. Co.                                      Missouri
Hamilton Jewelry LLC d/b/a CF          8:20-cv-02248   District of Maryland   Paul W. Grimm
Brandt Jewelers & Jewelry
Place By The Bay v. Twin City
Fire Ins. Co., Inc. et al.
Harvest Hospitalities, Inc., et al.    3:20-cv-10171   District of New        Michael A.
v. Hartford Fin. Serves. Grp.,                         Jersey                 Shipp
Inc., et al.


                                                 2
           Case MDL No. 2963 Document 126 Filed 08/25/20 Page 3 of 4



J Bells, LLC d/b/a Bishops Cuts      3:20-cv-05820   Western District of    Benjamin H.
and Colors v. Sentinel Ins. Co.,                     Washington             Settle
Ltd.
J&H Lanmark, Inc. v. Twin City       5:20-cv-00333   Eastern District of    Danny C.
Fire Ins. Co., et al.                                Kentucky               Reeves
Jeffrey M. Dressel, D.D.S., P.C.     1:20-cv-2777    Eastern District of    Kiyo A.
d/b/a South Brooklyn Dentist v.                      New York               Matsumoto
Hartford Ins. Co. of Midwest,
Inc.
John's Grill, Inc. v. Hartford       3:20-cv-03610   Northern District of   Richard
Financial Services Group, Inc.,                      California             Seeborg
et al.
Just Your Style Salon, LLC v.        3:20-cv-09681   District of New        Brian R.
Hartford Financial Servs., Grp.,                     Jersey                 Martinotti
Inc., et al.
Kevin Barry Fine Art Associates      3:20-cv-04783   Northern District of   Sallie Kim
v. Sentinel Ins. Co., Ltd.                           California
La Issy, Inc. v. Hartford            8:20-cv-01878   Middle District of     Steven D.
Casualty Ins. Co.                                    Florida                Merryday
Lasky Clinic Surgical Ctr., Inc.     2:20-cv-06949   Central District of    Michael W.
et al. v. Sentinel Ins. Co. et al.                   California             Fitzgerald
Leal, Inc. v. Hartford Financial     3:20-cv-00917   District of            Alfred V.
Servs., Grp., Inc. d/b/a The                         Connecticut            Covello
Hartford, et al.
Mostre Exhibits LLC v. Sentinel      3:20-cv-01332   Southern District of   Cynthia
Ins. Co. et al.                                      California             Bashant
Natty Greene's Brewing Co.,          1:20-cv-00437   Middle District of     Catherine C.
LLC, et al. v. Travelers's Cas.,                     North Carolina         Eagles
Ins., et al.
Nicholas Addiego Endodontist         3:20-cv-05932   District of New        Michael A.
DMD, LLC v. Hartford Fin.                            Jersey                 Shipp
Servs. Grp., Inc. et al.
Oaklandish, LLC v. Sentinel Ins.     4:20-cv-04856   Northern District of   Yvonne
Co., Ltd.                                            California             Gonzalez
                                                                            Rogers
Park Avenue Oral & Facial            1:20-cv-05407   Southern District of   Vernon S.
Surgery, P.C. v. Hartford Fin.                       New York               Broderick
Servs. Grp. d/b/a The Hartford,
et al.
Preferred Dental Center PC v.        5:20-cv-00837   Western District of    Jason K.
Twin City Ins. Co. et al.                            Texas                  Pulliam
Raymond H Nahmad DDS v.              1:20-cv-22833   Southern District of   Beth Bloom
Hartford Cas. Ins. Co.                               Florida
Rhonda Hill Wilson, Esq. et al.      2:20-cv-03384   Eastern District of    Eduardo C.
v. Hartford Cas. Ins. Co. et al.                     Pennsylvania           Robreno


                                               3
           Case MDL No. 2963 Document 126 Filed 08/25/20 Page 4 of 4



 Roy H. Johnson, DDS et al. v.        1:20-cv-02000      Northern District of     Steven D.
 Hartford Fire Ins. Co. et al.                           Georgia                  Grimberg
 Salon Dare, Inc. v. Hartford Fin.    3:20-cv-09616      District of New          Michael A.
 Servs. Grp., Inc. d/b/a The                             Jersey                   Shipp
 Hartford, et al.
 Seattle Gymnastics Academy Inc.      2:20-cv-00884      Western District of      Barbara J.
 v. Sentinel Ins. Co., Ltd.                              Washington               Rothstein
 Taq Willow Grove, LLC v. Twin        2:20-cv-03863      Eastern District of      Gene E.K.
 City Fire Ins. Co. et al.                               Pennsylvania             Pratter
 The Kirkland Grp., Inc. v.           3:20-cv-00496      District of              Daniel P.
 Sentinel Ins. Grp., Ltd. d/b/a The                      Mississippi              Jordan, III
 Hartford
 Tony Williams Dance Center           1:20-cv-11312      District of              Rya W. Zobel
 LLC v. Hartford Fire Ins. Co.                           Massachusetts

       The Schedule of Actions contains the full list of parties in these actions and is attached as

Exhibit A. Copies of the docket sheets and complaints in these actions are attached as Exhibits B

through AY.


                                      Respectfully submitted,

                                      /s/ Sarah D. Gordon _______________
                                      Sarah D. Gordon
                                      STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue, N.W.
                                      Washington, D.C. 20036
                                      (202) 429-8005
                                      sgordon@steptoe.com

                                      Counsel for The Hartford Financial Services Group, Inc.,
                                      Hartford Fire Insurance Company, Sentinel Insurance
                                      Company, Ltd., Hartford Casualty Insurance Company,
                                      Hartford Underwriters Insurance Company, Twin City Fire
                                      Insurance Company, Trumbull Insurance Company,
                                      Property & Casualty Insurance Company of Hartford,
                                      Pacific Insurance Company, Ltd., New England Insurance
                                      Company, New England Reinsurance Corporation,
                                      Hartford Insurance Company of Illinois, Hartford Accident
                                      & Indemnity Company, Hartford Insurance Company of the
                                      Midwest, Hartford Insurance Company of the Southeast,
                                      and Hartford Lloyds Insurance Company



                                                 4
